STOCK PURCHASE AGREEMENT


This Stock Purchase Agreement (the “Agreement”) dated as of April 29, 2010, has
been executed by Wu Shi Xin (the “Purchaser”) and ChinaCast Education
Corporation, a Delaware corporation (the “Company”).


WHEREAS, the Purchaser wishes to purchase 3,735,734 shares (the “Shares”) of
common stock, $.0001 par value per share of the Company (the “Common Stock) on
the terms and subject to the conditions set forth herein; and


WHEREAS, the Company wishes to sell the Shares to Purchaser on the terms and
subject to the conditions set forth herein; and


WHEREAS, the offering and sale of the Shares by the Company to the Purchaser is
being made in reliance upon the provisions of Regulation S (“Regulation S”)
promulgated by the Securities and Exchange Commission (the “SEC”) under the
Securities Act of 1933, as amended (the “Securities Act”).


NOW THEREFORE, in consideration of the mutual promises, representations and
warranties set forth herein, the Company and the Purchaser hereby agree as
follows.


1.           Agreement to Purchase Shares


           1.1    Purchase and Issuance of the Common Stock. The Purchaser
hereby agrees to purchase the Shares from the Company at a price of US$7.85 per
Share or a total of US$29,325,511.90 (RMB200,000,000.00) (the “Share
Consideration”).  At the Closing, Purchaser will deliver to the Company, the
Share Consideration and the Company will instruct its transfer agent to issue
the Shares in the name of the Purchaser and/or in such nominee name(s) as the
Purchaser shall designate in writing to the Company; provided, however, that,
the Company shall not be required to issue any Shares in the name of any such
nominee(s) unless such nominees have executed and delivered to the Company, a
Letter of Representations on the form attached hereto as Exhibit A.


1.2    Closing.  The closing for the sale of the Shares to the Purchaser shall
take place at the offices of the Company on April 29, 2010 (the “Closing”), or
at such other time and/or such other place as the Company may determine in its
sole and absolute discretion.


2.           Representations and Warranties of the Purchaser


The Purchaser represents and warrants to the Company that:
 

--------------------------------------------------------------------------------


 
2.1    No Government Recommendation or Approval.  The Purchaser understands that
no United States federal or state agency or similar agency of any other country,
has passed upon or made any recommendation or endorsement of the Company or the
offering and sale of the Shares.


2.2    Not a “U.S. Person”.  The Purchaser is not a “U.S. Person” as defined in
Rule 902 of Regulation S promulgated under the Securities Act, was not organized
under the laws of any United States jurisdiction, and was not formed for the
purpose of investing in securities not registered under the Securities Act.


2.3    Intent. The Purchaser is purchasing the Shares solely for investment
purposes, for the Purchaser’s own account and not for the account or benefit of
any U.S. person, and not with a view towards the distribution or dissemination
thereof and the Purchaser has no present arrangement to sell the Shares to or
through any person or entity.  The Purchaser understands that the Shares must be
held indefinitely unless such Shares are resold in accordance with the
provisions of Regulation S, are subsequently registered under the Securities Act
or an exemption from registration is available.


2.4    Restrictions on Transfer.  The Purchaser understands that the Shares are
being offered in a transaction not involving a public offering in the United
States within the meaning of the Securities Act.  The Shares have not been
registered under the Securities Act, and, if in the future the Purchaser decides
to offer, resell, pledge or otherwise transfer the Shares, such Shares may be
offered, resold, pledged or otherwise transferred only (A) pursuant to an
effective registration statement filed under the Securities Act, (B) to a
non-U.S. person in an offshore transaction in accordance with Rule 903 or Rule
904 of Regulation S of the Securities Act, (C) pursuant to the resale
limitations set forth in Rule 905 of Regulation S, (D) pursuant to an exemption
from registration under the Securities Act provided by Rule 144 thereunder (if
available) or (E) pursuant to any other exemption from the registration
requirements of the Securities Act, and in each case in accordance with any
applicable securities laws of any state of the United States or any other
jurisdiction. The Purchaser acknowledges, agrees and covenants that it will not
engage in hedging transactions with regard to the Shares prior to the expiration
of the distribution compliance period specified in Rule 903 of Regulation S
promulgated under the Act, unless in compliance with the Securities Act. The
Purchaser agrees that if any transfer of the Shares or any interest therein is
proposed to be made, as a condition precedent to any such transfer, the
transferor may be required to deliver to the Company an opinion of counsel
satisfactory to the Company.  Absent registration or another exemption from
registration, the Purchaser agrees that it will not resell the securities
constituting the Shares to U.S. Persons or within the United States.


2

--------------------------------------------------------------------------------


 
2.5.    Accredited and Sophisticated Investor.


(i)          The Purchaser is familiar with the term “accredited investor” as
defined in Regulation D promulgated under the Securities Act and is an
“accredited investor” within the meaning of such term in Regulation D.


(ii)          The Purchaser is sophisticated in financial matters and is able to
evaluate the risks and benefits of the investment in the Shares.


(iii)          The Purchaser is able to bear the economic risk of his investment
in the Shares for an indefinite period of time because none of the Shares have
been registered under the Securities Act and therefore cannot be sold unless
subsequently registered under the Securities Act or an exemption from such
registration is available.


2.6    Independent Investigation.  The Purchaser, in making the decision to
purchase the Shares, has relied upon an independent investigation of the Company
and has not relied upon any information or representations made by any third
parties or upon any oral or written representations or assurances from the
Company, its officers, directors or employees or any other representatives or
agents of the Company, other than as set forth in this Agreement. The Purchaser
is familiar with the business, operations and financial condition of the Company
and has had an opportunity to ask questions of, and receive answers from, the
Company’s officers and directors concerning the Company and the terms and
conditions of the offering of the Shares and has had full access to such other
information concerning the Company as the Purchaser has requested.  The
Purchaser has had access to all reports, schedules, forms , statements and other
documents required to be filed by the Company under the Securities Act and the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), including
pursuant to Section 13(a) and 15(d) of the Exchange Act (the foregoing materials
and documents, including the exhibits thereto and the documents incorporated by
reference therein, shall be collectively referred to herein as the “SEC
Reports”).


2.7    Authority.  This Agreement has been validly authorized, executed and
delivered by the Purchaser and is a valid and binding agreement of the Purchaser
enforceable against the Purchaser in accordance with its terms, subject to the
general principles of equity and to bankruptcy or other laws affecting the
enforcement of creditors’ rights generally.  The execution, delivery and
performance of this Agreement by the Purchaser does not and will not conflict
with, violate or cause a breach of (i) the memorandum of association or articles
of association of the Purchaser, or other comparable organizational documents of
Purchaser, (ii) any agreement, contract or instrument to which the Purchaser is
a party or by which the assets of Purchaser or bound or (iii) any law, rule or
regulation of any governmental or regulatory authority to which Purchaser is
subject.


2.8    No Legal Advice from Company.  The Purchaser acknowledges that it has had
the opportunity to review this Agreement and the transactions contemplated by
this Agreement and the other agreements entered into between the parties hereto
with the Purchaser’s own legal counsel and investment and tax advisors.  Except
for any statements or representations of the Company made in this Agreement and
the other agreements entered into between the parties hereto, the Purchaser is
relying solely on such counsel and advisors and not on any statements or
representations of the Company or any of its representatives or agents for
legal, tax or investment advice with respect to this investment, the
transactions contemplated by this Agreement or the securities laws of any
jurisdiction.


3

--------------------------------------------------------------------------------


 
2.9    Reliance on Representations and Warranties.  The Purchaser understands
that the Shares are being offered and sold to the Purchaser in reliance on
specific provisions of United States federal and state securities laws and that
the Company is relying upon the truth and accuracy of the representations,
warranties, agreements, acknowledgments and understandings of the Purchaser set
forth in this Agreement in order to determine the applicability of such
provisions.


2.10    No Advertisements.  The Purchaser is not purchasing the Shares as a
result of or subsequent to any advertisement, article, notice or other
communication published in any newspaper, magazine, or similar media or
broadcast over television or radio, or presented at any seminar or meeting.


3.           Representations and Warranties of the Company


The Company represents and warrants to the Purchaser that:


3.1    Valid Issuance of Capital Stock. The shares of Common Stock comprising
the Shares will, when issued in accordance with the terms of this Agreement, be
duly authorized, validly issued, fully paid and non-assessable.


3.2    Organization and Qualification.  The Company is a corporation duly
incorporated and existing in good standing under the laws of the state of
Delaware and has the requisite corporate power to own its properties and assets
and to carry on its business as now being conducted.


3.3    Authorization; Enforcement.  (i) The Company has the requisite corporate
power and authority to enter into and perform its obligations under this
Agreement and to issue the Shares in accordance with the terms hereof, (ii) the
execution, delivery and performance of this Agreement by the Company and the
consummation by it of the transactions contemplated hereby have been duly
authorized by all necessary corporate action, and no further consent or
authorization of the Company or its Board of Directors or stockholders is
required, and (iii) this Agreement constitutes valid and binding obligations of
the Company enforceable against the Company in accordance with its terms, except
as such enforceability may be limited by applicable bankruptcy, insolvency,
fraudulent conveyance, moratorium, reorganization, or similar laws relating to,
or affecting generally the enforcement of, creditors’ rights and remedies or by
equitable principles of general application and except as enforcement of rights
to indemnity and contribution may be limited by federal and state securities
laws or principles of public policy.


4

--------------------------------------------------------------------------------


 
3.4    No Conflicts.  To the knowledge of the Company, the execution, delivery
and performance of this Agreement and the consummation by the Company of the
transactions
contemplated hereby do not materially (i) result in a violation of the Company’s
Certificate of Incorporation or By-Laws or (ii) conflict with, or constitute a
default under any agreement, indenture or instrument to which the Company is a
party.  Other than any SEC or state securities filings or filings with the
Nasdaq Stock Market, which may be required to be made by the Company subsequent
to the Closing, and any registration statement which may be required to be filed
pursuant to Section 4 of this Agreement, the Company is not required under
federal, state or local law, rule or regulation to obtain any consent,
authorization or order of, or make any filing or registration with, any court or
governmental agency or self-regulatory entity in order for it to perform any of
its obligations under this Agreement or issue the Shares in accordance with the
terms hereof.


3.5    Line of Business  The Company’s business is as described in its Annual
Report on Form 10-K for its fiscal year ended December 31, 2009 and other
subsequently filed SEC Reports.


4.           Registration Rights


4.1    Request for Registration. At any time on or after October 1, 2010, the
Purchaser may make a written demand for registration under the Securities Act of
the resale of all of their Shares (a “Demand Registration”). Any demand for a
Demand Registration shall specify the number of shares of Shares proposed to be
sold and the intended method(s) of distribution thereof.  The Company shall not
be obligated to effect more than one (1) Demand Registration under this
Agreement in respect of Shares.  The Company shall, as expeditiously as possible
and in any event within thirty (30) days after receipt of a request for a Demand
Registration prepare and file with the Commission a registration statement on
any form for which the Company then qualifies or which counsel for the Company
shall deem appropriate and which form shall be available for the sale of all
Shares to be registered thereunder in accordance with the intended method(s) of
distribution thereof, and shall use its reasonable efforts to cause such
registration statement to become and remain effective for no less than one year
from its effectiveness date; provided, however, that the Company shall have the
right to defer any Demand Registration for up to thirty (30) days, if the
Company shall furnish to the holders a certificate signed by the Chief Executive
Officer of the Company stating that, in the good faith judgment of the Board of
Directors of the Company, it would be materially detrimental to the Company and
its shareholders for such registration statement to be effected at such time;
provided further, however, that the Company shall not have the right to exercise
the right set forth in the immediately preceding proviso more than twice in any
365-day period in respect of a Demand Registration hereunder.


5

--------------------------------------------------------------------------------


 
4.2    Effective Registration. A registration will not count as a Demand
Registration until the registration statement is filed with the SEC with respect
to such Demand Registration has been declared effective and the Company has
complied with all of its obligations under this Agreement with respect thereto;
provided, however, that if, after such registration statement has been declared
effective, the offering of Shares pursuant to a Demand Registration is
interfered with by any stop order or injunction of the SEC or any other
governmental agency or court, the registration statement with respect to such
Demand Registration will be deemed not to have been declared effective, unless
and until, (i) such stop order or injunction is removed, rescinded or otherwise
terminated, and (ii) the Purchaser thereafter elects to continue the offering


4.3    Listing. The Company shall use its reasonable  best efforts to cause all
Shares included in a Demand Registration to be listed on such exchanges or
otherwise designated for trading in the same manner as similar securities issued
by the Company are then listed or designated or, if no such similar securities
are then listed or designated


4.4    Obligation to Suspend Distribution. Upon receipt of any notice from the
Company of (x) either (i) the issuance or threatened issuance by the SEC of any
stop order or (ii) any request by the SEC for any amendment or supplement to a
registration statement or any prospectus relating thereto or for additional
information or (y) the occurrence of an event that, in the good faith judgment
of the Company requires the preparation of a supplement or amendment to such
registration statement or prospectus so that, as thereafter delivered to the
purchasers of the Shares covered by such registration statement, such prospectus
will not contain an untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading, the Company shall promptly make available to the
Purchaser any such supplement or amendment, the Purchaser shall immediately
discontinue disposition of the Shares pursuant to the registration statement
covering the Shares until such holder receives such supplemented or amended
prospectus.


4.5    Registration Expenses. The Company shall bear all costs and expenses
incurred in connection with any Demand Registration and all expenses incurred in
performing or complying with its other obligations under this Section 4, whether
or not the registration statement becomes effective, including, without
limitation: (i) all registration and filing fees; (ii) fees and expenses of
compliance with securities or “blue sky” laws (including fees and disbursements
of counsel in connection with blue sky qualifications of the Shares); (iii)
printing expenses; (iv) the Company’s internal expenses (including, without
limitation, all salaries and expenses of its officers and employees); (v) the
fees and expenses incurred in connection with the listing of the Shares; and
(vi) fees and disbursements of counsel for the Company and fees and expenses for
independent certified public accountants retained by the Company.
Notwithstanding the foregoing, the Company shall have no obligation to pay (i)
any underwriting discounts or selling commissions attributable to the Shares
being sold by the Purchaser, which underwriting discounts or selling commissions
shall be borne by the Purchaser or (ii) any fees or expenses of counsel to the
Purchaser.


6

--------------------------------------------------------------------------------


 
4.6    Information. The Purchaser hereby agrees to provide such information as
may reasonably be requested by the Company, in connection with the preparation
of any registration statement, including amendments and supplements thereto, in
order to effect the registration of any Shares under the Securities Act pursuant
to this Section 4 and in connection with the Company’s obligation to comply with
federal and applicable state securities laws.


5.           Legends; Denominations


5.1    Legend.  The Company will issue the Shares purchased by the Purchaser in
the name of the Purchaser and in such denominations to be specified by the
Purchaser prior to the Closing.  The Shares will bear the following legend (the
“Legend”), and appropriate “stop transfer” instructions:


THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND THESE SECURITIES MAY NOT BE
OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT (A) PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT FILED UNDER THE SECURITIES ACT, (B) TO A
NON-U.S. PERSON IN AN OFFSHORE TRANSACTION IN ACCORDANCE WITH RULE 903 OR RULE
904 OF REGULATION S UNDER THE SECURITIES ACT, (C) PURSUANT TO THE RESALE
LIMITATIONS SET FORTH IN RULE 905 OF REGULATIONS S UNDER THE SECURITIES ACT, (D)
PURSUANT TO AN EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE
SECURITIES ACT (IF AVAILABLE) OR (E) PURSUANT TO ANY OTHER EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, IN EACH CASE IN ACCORDANCE WITH
ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR ANY OTHER
JURISDICTION. HEDGING TRANSACTIONS INVOLVING THESE SECURITIES MAY NOT BE
CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.


7

--------------------------------------------------------------------------------


 
5.2    Purchaser’s Compliance.  Nothing in this Section 5 shall affect in any
way the Purchaser’s obligations and agreement to comply with all applicable
securities laws upon resale of the Shares.


5.3    Company’s Refusal to Register Transfer of Shares.  The Company shall
refuse to register any transfer of the Shares not made in accordance with the
provisions of Regulation S, pursuant to an effective registration statement
filed under the Securities Act, or pursuant to an available exemption from the
registration requirements of the Securities Act.


6.          Governing Law; Jurisdiction; Waiver of Jury Trial


This Agreement shall be governed by and construed in accordance with the laws of
the State of New York.  The parties hereto hereby waive any right to a jury
trial in connection with any litigation pursuant to this Agreement and the
transactions contemplated hereby.


7.           Assignment; Entire Agreement; Amendment


7.1    Assignment.  Neither this Agreement nor any rights hereunder may be
assigned by any party to any other person other than by Purchaser to a person
agreeing to be bound by the terms hereof.


7.2    Entire Agreement; Amendment.  This Agreement and any other documents
delivered pursuant hereto constitute the full and entire understanding and
agreement between the parties with regard to the subject matter hereof, and no
party shall be liable or bound to any other party in any manner by any
warranties, representations or covenants except as specifically set forth in
this Agreement.  Except as expressly provided in this Agreement, neither this
Agreement nor any term hereof may be amended, waived, discharged or terminated
other than by a written instrument signed by the party against whom enforcement
of any such amendment, waiver, discharge, or termination is sought.


8.           Notices; Indemnity


8.1    Notices. Unless otherwise provided herein, any notice or other
communication to a party hereunder shall be sufficiently given if in writing and
personally delivered or sent by facsimile with copy sent in another manner
herein provided or sent by courier (which for all purposes of this Agreement
shall include Federal Express, UPS or other recognized overnight courier) or
mailed to said party by certified mail, return receipt requested, at its address
provided for herein or such other address as either may designate for itself in
such notice to the other and communications shall be deemed to have been
received when delivered personally on the scheduled arrival date when sent by
next day or 2-day courier service or if sent by facsimile upon receipt of
confirmation of transmittal or, if sent by mail, then three days after deposit
in the mail.


8

--------------------------------------------------------------------------------


 
8.2    Indemnification.  Each party shall indemnify the other against any loss,
cost or damages (including reasonable attorney’s fees and expenses) incurred as
a result of such party’s breach of any representation, warranty, covenant or
agreement in this Agreement.


9.           Counterparts


This Agreement may be executed in any number of counterparts, each of which
shall be enforceable against the parties actually executing such counterparts,
and all of which together shall constitute one instrument.


10.           Survival; Severability


The representations, warranties, covenants and agreements of the parties hereto
shall survive the Closing.  In the event that any provision of this Agreement
becomes or is declared by a court of competent jurisdiction to be illegal,
unenforceable or void, this Agreement shall continue in full force and effect
without said provision; provided that no such severability shall be effective if
it materially changes the economic benefit of this Agreement to any party.


11.           Titles and Subtitles


The titles and subtitles used in this Agreement are used for convenience only
and are not to be considered in construing or interpreting this Agreement.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]
 
9

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.



  Mr. Wu Shi Xin          
 
By: /s/ Wu Shi Xin     PRC Passport No:  XXXXXX     Address:  
Flat D, 5/F., Ho Fai Building,
Block 2, 218-224 Sai Lau Kok Road,
Tsuen Wan, NT, Hong Kong
         


  CHINACAST EDUCATION CORPORATION          
 
By:
/s/ Ron Chan Tze Ngon     Name: Ron Chan Tze Ngon     Title: Chairman and Chief
Executive Officer          

10

--------------------------------------------------------------------------------


 
Exhibit A-- Form of Letter of Representations for Nominees
 
[Date]
 
To:
 
Chinacast Education Corporation
 
Dear Sirs,
 
The undersigned (the “Investor”), as a nominee of Mr. Wu Shi Xin (the
“Purchaser”) to receive shares of common stock, par value $0.0001 per share (the
“Shares”) of Chinacast Education Corporation, a Delaware corporation (the
“Company”), under a Share Purchase Agreement dated as of April 29, 2010 (the
“Agreement”) by and between the Purchaser and the Company, hereby represents and
warrants to the Company as follows:
 
1.
The Investor is not a “U.S. person” as that term is defined in Rule 902(k) of
Regulation S promulgated under the Securities Act of 1933 (the “Securities
Act”), meaning that the Investor is not (i) a natural person resident in the
United States, (ii) a partnership or corporation organized or incorporated under
the laws of the United States, (iii) an estate of which any executor or
administrator is a U.S. person, (iv) a trust of which any trustee is a U.S.
person, (v) any agency or branch of a foreign entity located in the United
States, (vi) any non- discretionary account or similar account (other than an
estate or trust) held by a dealer or other fiduciary for the benefit or account
of a U.S. person, (vii) any discretionary account or similar account (other than
an estate or trust) held by a dealer or other fiduciary organized, incorporated,
or (if an individual) resident in the United States, or (viii) a partnership or
corporation organized or incorporated under the laws of a jurisdiction outside
the United States but formed by a U.S. person principally for the purpose of
investing in securities not registered under the Securities Act.

 
2.
The Investor is not purchasing the Shares for the account or benefit of any U.S.
person, or with a view towards distribution to any U.S. person, in violation of
the registration requirements of the Securities Act.

 
11

--------------------------------------------------------------------------------


 
3.
The Investor will make all subsequent offers and sales of the Shares either (x)
outside of the United States in compliance with Regulation S; (y) pursuant to a
registration under the Securities Act; or (z) pursuant to an available exemption
from registration under the Securities Act. Specifically, the Investor will not
resell the Shares to any U.S. person or within the United States prior to the
expiration of a period commencing on the closing date of the sale of the Shares
pursuant to the Agreement and ending on the date that is six months thereafter,
except pursuant to registration under the Securities Act or an exemption from
registration under the Securities Act.

 
4.
The Investor did not receive an offer to purchase the Shares from any person at
any time when the Investor was physically present in the United States, and the
Investor has executed the Agreement outside of the United States.

 
 

               
 
By:
      Name:       Title:            

 

 
Place of Residency and/or Principal Place of
Business of Investor:
    British Virgin Islands
Address of Investor:
         
 
 
                           

 